Exhibit 99.1 Engility Announces Plan to Refinance Existing Debt and Releases Select Preliminary Financial Results for the Second Quarter of 2016 Engility to Announce Second Quarter 2016 Financial Results on August 1, 2016 CHANTILLY, VA – July 25, 2016 - Engility Holdings, Inc. (NYSE: EGL) today announced its intent to refinance its first and second lien term loan facilities and expand its revolving credit facility, subject to market and other conditions. The objectives of the refinancing and credit facility expansion are to reduce the Company’s interest expense, increase its financial flexibility and extend its weighted average debt maturity. If consummated, the Company anticipates it will continue to have approximately $1.1 billion in net debt. The terms of the potential refinancing will be disclosed upon the completion of the transaction, which is anticipated to occur in early August 2016.
